            Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 1 of 9. PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

 BLUEPRINT IP SOLUTIONS LLC,
                                                      Civil Action No.:
              Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 TRACTOR SUPPLY COMPANY,

                Defendant.



                     COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes, Plaintiff, Blueprint IP Solutions LLC (“Plaintiff” or “Blueprint IP Solutions”),

by and through undersigned counsel, and respectfully alleges, states, and prays as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United States,

Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant Tractor Supply Company.

(hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized manner,

and without authorization and/or consent from Plaintiff from U.S. Patent No. 8,089,980 (“the ‘980

Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by

reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

6009 West Parker Road, Suite 149-1009, Plano, TX 75093.

       3.      Upon information and belief, Defendant is a corporation organized under the laws

of Delaware, having a principal place of business at 5401 Virginia Way, Brentwood, TN 37027.

Upon information and belief, and according to the Delaware Secretary of State’s website,


                                                 1
             Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 2 of 9. PageID #: 2



Defendant may be served with process c/o The Corporation Trust Company, Corporation Trust

Center, 1209 Orange Street, Wilmington, DE 19801.

        4.      Defendant operates a plurality of brick and mortar locations in this forum state and

in this judicial district. By way of non-limiting example, Defendant has a physical location at 5840

Whipple Avenue NW, North Canton, OH 44720.

                                  JURISDICTION AND VENUE

        5.      This is an action for patent infringement in violation of the Patent Act of the United

States, 35 U.S.C. §§1 et seq.

        6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

        7.      This Court has personal jurisdiction over Defendant by virtue of its systematic and

continuous contacts with this jurisdiction and its residence in this District, as well as because of

the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

        8.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the

infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in this forum state and in this judicial District; and (iii) being physically

domiciled in this District.

        9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its regular and established place of

business in this District.



                                                    2
             Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 3 of 9. PageID #: 3



                                  FACTUAL ALLEGATIONS

       10.      On January 3, 2012, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘980 Patent, entitled “METHOD FOR PROTECTION SWITCHING

OF GEOGRAPHICALLY SEPARATE SWITCHING SYSTEMS” after a full and fair

examination. The ‘980 Patent is attached hereto as Exhibit A and incorporated herein as if fully

rewritten.

       11.      Plaintiff is presently the owner of the ‘980 Patent, having received all right, title

and interest in and to the ‘980 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘980 Patent, including the exclusive right to recover for past

infringement.

       12.      To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287.

       13.      The invention claimed in the ‘980 Patent comprises a non-abstract method for

protections switching of geographically separate systems arranged in pairs. The invention claimed

in the ‘980 Patent is a practical application and inventive step of technology.

       14.      The ‘980 Patent contains sixteen claims, namely three independent claims and

thirteen dependent claims.

       15.      Claim 1 of the ‘980 Patent states:

                        “1. A method for protection switching of geographically separate switching
                systems arranged in pairs, comprising:
                        providing a pair of switching systems which are geographically separate and
                which supply a dedicated redundancy to each other, one of the pair of switching
                systems is in an active operating state and the other is in a hot-standby operating
                state;
                        controlling the communication between the each of the pair switching
                system and a monitoring unit in accordance with the an operating state of the
                respective switching system;

                                                  3
              Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 4 of 9. PageID #: 4



                         when a loss of the communication to the switching system in the active
                 operating state occurs:
                         activating, by the monitoring unit, the switching system in the hot-standby
                 operating state to be in the active operating state, and deactivating, by the
                 monitoring unit, the switching system with the communication loss to be in the hot-
                 standby operating state, wherein when in the hot-standby operating state, the
                 respective switching system is not active in terms of switching functions; and
                 further features: periodically sending an IP lease request to the monitoring unit by
                 a packet-based interface of the switching system in the hot-standby operating state,
                 the packet-based interface is in an inactive state.” See Exhibit A.

        16.      Defendant commercializes, inter alia, methods that perform all the steps recited in

at least one claim of the ‘980 Patent. More particularly, Defendant commercializes, inter alia,

methods that perform all the steps recited in Claim 1 of the ‘980 Patent. Specifically, Defendant

makes, uses, sells, offers for sale, or imports a method that encompasses that which is covered by

Claim 1 of the ‘980 Patent.

                                  DEFENDANT’S PRODUCT(S)

         17.     Defendant offers solutions and employment positions, such as an AI & Data

Enterprise Architect using the “Tractor Supply Hadoop System” (the “Accused System”), that

enables a method for protection switching of geographically separate systems arranged in pairs.

For example, the Accused System performs the method for protection switching of geographically

separate systems arranged in pairs. A non-limiting and exemplary claim chart comparing the

Accused System of Claim 1 of the ‘980 Patent is attached hereto as Exhibit B and is incorporated

herein as if fully rewritten.

        18.      As recited in Claim 1, a system, at least in internal testing and usage, utilized by

the Accused System practices a method for protection switching of geographically separate

switching systems (e.g., distributed or remote racks for Datanodes) arranged in pairs (e.g., racks




                                                  4
              Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 5 of 9. PageID #: 5



are arranged in pairs). On information and belief, the accused party utilizes Hadoop HDFS. See

Exhibit B.

        19.      As recited in one step of Claim 1, the system, at least in internal testing and usage,

utilized by the Accused System practices providing a pair of switching systems (e.g., racks for

Datanodes are arranged in pair) which are geographically separate (e.g., distributed or remote racks

for Datanodes) and which supply a dedicated redundancy to each other, one of the pair of switching

systems is in an active operating state (e.g., a local rack for data node) and the other is in a hot-

standby operating state (e.g., a remote rack for data node). The Hadoop distributed file system

(HDFS) architecture provides data replication at Data nodes for failure protection. A replication

factor represents number of replicas of a file at different Data nodes. The replication factor is 3 for

a file by default. A first replica is stored at a Data node in a local rack (e.g., active operating state)

and two replicas at two different Data nodes in a remote rack (e.g., hot-standby state). The two

racks for data nodes are distributed or remote to each other. The data nodes in remote rack keep

their state synchronized with the data node in local rack to perform fast failover. See Exhibit B.

        20.      As recited in another step of Claim 1, the system, at least in internal testing and

usage, utilized by the Accused System practices controlling the communication between the each

of the pair switching system (e.g., distributed or remote racks for Datanodes) and a monitoring

unit (e.g., Namenode) in accordance with the operating state (e.g., active or hot-standby) of the

respective switching system. The monitoring unit (i.e., Namenode) monitors status and health of

the data nodes in different racks. Upon information and belief, the system comprises a controlling

unit or administrative unit which configures and manage Namenode services and control

communication between the Namenode and the Data nodes. See Exhibit B.




                                                    5
             Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 6 of 9. PageID #: 6



       21.      As recited in another step of Claim 1, the system, at least in internal testing and

usage, utilized by the Accused System practices determining a loss of the communication to the

switching system in the active operating state (e.g., a data node failure in a rack). The monitoring

unit (i.e., Namenode) monitors status and health of the data nodes in different racks. Each data

node sends a periodic heartbeat message to the Namenode. The Namenode marks a data node as

dead or lost when doesn’t receive a heartbeat message from the node. See Exhibit B.

       22.      As recited in another step of Claim 1, the system, at least in internal testing and

usage, utilized by the Accused System practices activating, by the monitoring unit (e.g., Namenode

server), the switching system (e.g., data nodes in different racks) in the hot-standby operating state

to be in the active operating state, and deactivating, by the monitoring unit, the switching system

with the communication loss to be in the hot-standby operating state, wherein when in the hot-

standby operating state, the respective switching system is not active in terms of switching

functions; and further features: periodically sending an IP lease request to the monitoring unit by

a packet-based interface of the switching system in the hot-standby operating state, the packet-

based interface is in an inactive state. The system utilized by the Accused System comprises a The

Namenode (i.e., monitoring unit) switches states of rack pair, the data node pair at local rack is

considered as lost or dead and the data nodes at remote rack are used primarily to manage traffic.

The data node at the remote rack periodically pings the Namenode for network resources to

communicate with a client device. The data node sends an IP lease request to the monitoring unit

(e.g., Namenode). See Exhibit B.

       23.      The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘980 Patent. Thus, Defendant’s use of the Accused System is enabled by the method

described in the ‘980 Patent.



                                                  6
             Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 7 of 9. PageID #: 7



                             INFRINGEMENT OF THE PATENT-IN-SUIT

       24.       Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding paragraphs.

       25.       In violation of 35 U.S.C. §271, Defendant is now, and has been directly infringing

the ‘980 Patent.

       26.       Defendant has had knowledge of infringement of the ‘980 Patent at least as of the

service of the present Complaint.

       27.       Defendant has directly infringed and continues to directly infringe at least one

claim of the ‘980 Patent by using, at least through internal testing or otherwise, the Accused System

without authority in the United States, and will continue to do so unless enjoined by this Court.

As a direct and proximate result of Defendant’s direct infringement of the ‘980 Patent, Plaintiff

has been and continues to be damaged.

       28.       By engaging in the conduct described herein, Defendant has injured Plaintiff and is

thus liable for infringement of the ‘980 Patent, pursuant to 35 U.S.C. §271.

       29.       Defendant has committed these acts of infringement without license or

authorization.

       30.       As a result of Defendant’s infringement of the ‘980 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       31.       Plaintiff will continue to suffer damages in the future unless Defendant’s infringing

activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for any

continuing and/or future infringement up until the date that Defendant is finally and permanently

enjoined from further infringement.



                                                   7
             Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 8 of 9. PageID #: 8



       32.      Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil

Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                                 DEMAND FOR JURY TRIAL

       33.      Plaintiff demands a trial by jury of any and all causes of action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a. That Defendant be adjudged to have directly infringed the ‘980 Patent either literally

or under the doctrine of equivalents;

       b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

       c. That Defendant, its officers, directors, agents, servants, employees, attorneys, affiliates,

divisions, branches, parents, and those persons in active concert or participation with any of them,

be permanently restrained and enjoined from directly infringing the ‘980 Patent;

       d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff for

the Defendant’s past infringement and any continuing or future infringement up until the date that

Defendant is finally and permanently enjoined from further infringement, including compensatory

damages;

       e. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;



                                                  8
             Case: 5:20-cv-00425 Doc #: 1 Filed: 02/24/20 9 of 9. PageID #: 9



          f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

 Dated: February 24, 2020                        Respectfully submitted,

                                                 /s/ Howard L. Wernow
                                                 Howard L. Wernow
                                                 Ohio Reg. 0089019
                                                 SAND, SEBOLT & WERNOW CO., LPA
                                                 4940 Munson Street, N.W. – Suite 1100
                                                 Canton, Ohio 44718
                                                 Telephone: 330-244-1174
                                                 Facsimile: 330-244-1173

                                                 ATTORNEY FOR PLAINTIFF
                                                 BLUEPRINT IP SOLUTIONS LLC




                                                  9
